Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
This office action is responsive to RCE filed on 02/08/2021. Claims 1-9, 32, 33, 35-38, and 40-42 are amended. Claims 1-9, and 32-42 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 32-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, 32, and 40 is/are drawn to method (i.e., a process). As such, claims 1, 32, and 40 is/are drawn to one of the statutory categories of invention.
Claims 1-9, and 32-42 are directed to generating secondary content scheduling and product offering for users of a managed content. Specifically, the claims recite identifying, a plurality of secondary content insertion opportunities within a plurality of different linear or non-linear digitally encoded primary content data elements to be delivered over one or more respective content delivery; based at least on the mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as distribution network, computerized network apparatus, and a content network merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the distribution network, computerized network apparatus, and a content network perform(s) the steps or functions of identifying, a plurality of secondary content insertion opportunities within a plurality of different linear or non-linear digitally encoded primary content data elements to be delivered over one or more respective content delivery; based at least on the identified plurality of secondary content insertion opportunities, algorithmically selecting, a subset of the one or more respective content delivery; based at least on the selected subset, running a plurality of first computerized simulations to generate data relating to one or more desired insertion opportunity counts, wherein the one or more desired insertion opportunity counts achieves one or more specified target 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a distribution network, computerized network apparatus, and a content network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of generating secondary content scheduling and product offering for users of a managed content. As discussed above, taking the claim elements separately, the distribution network, computerized network apparatus, and a content network perform(s) the steps or functions of identifying, a plurality of secondary content insertion opportunities within a plurality of different linear or non-linear digitally encoded primary content data elements to be delivered over one or more 
As for dependent claims 2-9, 33-39, and 41-42 further describe the abstract idea of generating secondary content scheduling and product offering for users of a managed content. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 2-9 and 33-39, and 41-42.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “7 worthwhile ways to automate social media” describes “Social media is an essential part of 21st century life. And, that’s especially true for business owners who are looking to connect with customers, influencers and even potential investors. 

Top of Form

    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    106
    106
    media_image2.png
    Greyscale

Advertisement
Bottom of Form
 While having a social media marketing strategy is a .

	

Response to Arguments
5.	Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
A.	Claim objection has been withdrawn based on the amendment submitted on 02/08/2021.

B.	Applicant argues that the now pending claims are drawn to one of the statutory categories of invention.
	Examiner respectfully disagrees, now pending claims are still not drawn to one of the statutory categories of invention. 

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of generating secondary content scheduling and product offering for users of a managed content which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 

D.	Applicant argues that the claims include an improvements in the technology and technological field and has a specific technological way to solve a particular technological problem which is similar to the claims in Finjan.
	Examiner respectfully disagrees. The instant claimed invention and Finjan have different claim sets and different fact patterns, and therefore the two are not analogous. Furthermore, in Finjan, the Courts concluded that the claimed invention is an improvement to computer technology, improvement which results from specific steps that accomplish a desired result. Specifically, the Courts determined that the claim at issue makes a "non-abstract improvement to computer technology".
Contrary to Finjan, the instant claimed invention is directed towards an abstract idea without significantly more - see Office Action above for the detailed, reasoned 35 USC 101 analysis. There is no technical evidence/technical support in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

E.	Applicant argues that McRO involved claims relating to automating part of a preexisting animation method according to an ordered combination of steps using specific rules, and the Federal Circuit found these claims to be patent-eligible which is similar to McRO.
Examiner respectfully disagrees. The instant claimed invention and McRO have different claim sets and different fact patterns, and therefore the two are not analogous.
Furthermore, in McRO the Courts concluded that the claimed invention was not directed to an abstract idea under prong one of Alice. The Court concluded the subject claims did not recite an abstract idea because the computer animation improved the prior art through the use of rules, rather than artists, to set morph weights and transitions between phonemes. Id. at 1308.  Thus, the claimed invention in McRO allowed for computer performance of animation steps that previously had to be performed by human animators. Id. at 1313. Notably, the Court in McRO determined that the process required by the Id. at 1314.      Therefore, the claims in McRO used "limited rules in a process specifically designed to achieve an improved technological result" over "existing, manual 3-D animation techniques." Id. at 1316.
Contrary to McRO, the instant claimed invention is directed towards an abstract idea - see the detailed 35 USC 101 analysis above- and the claims do not recite a computer-automated process that uses rules for animators unlike those previously employed by humans or a simlar type of improvement. Rather, the present claims recite certain methods of organizing human activity (i.e., an abstract idea as discussed supra).

F.	Applicant argues that the claims are similar to Enfish.	In response, the Examiner respectfully disagrees. The instant claimed invention and Enfish have different claim sets and different fact patterns, and therefore the two are not analogous.Furthermore, in Enfish, the Courts found that no abstract idea was present, that the claims were directed to a self-referential table for a computer database, and that the claims were directed to an improvement of an existing technology. The Courts further emphasized that the specification taught specific technical benefits over conventional databases.
Contrary to Enfish, the instant claimed invention includes an abstract idea (see the 35 USC 101 analysis above), and the claim-set does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea.

G.	Applicant argues that the claims are similar to Bascom.	In response, the Examiner respectfully disagrees. The instant claimed invention and Bascom have different claim sets and different fact patterns, and therefore the two are not analogous.Furthermore, in Bascom, the Courts concluded that the claim limitation takes as an “ordered combination” under step two are an inventive concept, sufficient for patent eligibility under 35 USC 101. When considered as an ordered combination, the Federal Circuit concluded the claims provided "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional Id. Because of the ordered combination elements, the claims in Bascom were considered to improve the functionality of the computer, and thus amounted to significantly more under step two of the Alice analysis.Contrary to Bascom, the instant claimed invention, when implemented, does not improve the functionality of the computer nor does it improve a technology/technical field.  The present claims recite an abstract idea using additional elements that are generic computing components as discussed supra, or at best, improving an abstract idea - not an inventive concept. There is no technical evidence/technical support in the Applicant's Specification of technical improvements or of a technical solution to a technical problem.  

H.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to generating secondary content scheduling and product offering for users of a managed content does not add technical improvement to the abstract idea. The recitations to “distribution network, computerized network apparatus, and a content network” perform(s) the steps or functions of identifying, a plurality of secondary content insertion opportunities within a plurality of different linear or non-linear digitally encoded primary content data elements to be delivered over one or more respective content delivery; based at least on the identified plurality of secondary content insertion opportunities, algorithmically selecting, a subset of the one or more respective content delivery; based at least on the selected subset, running a plurality of first computerized simulations to generate data relating to one or more desired insertion opportunity counts, wherein the one or more desired insertion opportunity counts achieves one or more specified target performance criteria; and validating the determined one or more desired insertion opportunity counts using one or more second computerized simulations that are based on second input data different than that first input data used for the plurality of first computerized simulations. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the 

I.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to generating secondary content scheduling and product offering for users of a managed content does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “distribution network, computerized network apparatus, and a content network” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of generating secondary content scheduling and product offering for users of a managed content. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621